DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a Non-Final Office Action in response to communications received 11/15/2022.  Claims 3, 6-7, 10, 13-14 and 18-20 have been canceled. Claims 1-2, 9-11 and 16-17 have been amended.  No new claims have been added.  Therefore, claims 1-2, 4-5, 8-9 and 11-12, 15-17 and 21-25 are pending and addressed below.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17 (e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission has been entered.
Response to Amendment/Arguments
Claim Rejections - 35 USC § 112(a)
In response to the pre-appeal decision on 09/16/2022 the 112(a) rejection of claims 1-2, 4-5, 8-9, 11-12, 15-17 and 21-25 has been withdrawn. 
Claim Rejections - 35 USC § 112 (b)
In response to the pre-appeal decision on 09/16/2022 the 112(b) rejection of claims 1-2, 4-5, 8-9, 11-12, 15-17 and 21-25 has been withdrawn. 
Claim Rejections - 35 USC § 101
Applicant's arguments filed 11/15/2022 have been fully considered but they are not persuasive. 
In the remarks applicant argues that the claimed subject matter improves the efficiency of using electronic devices by generating custom user interfaces that present movement data, GPS location data and device application data.  Applicant states that such elements do not fall within any abstract categories.  The examiner respectfully disagrees with the premise of applicant’s argument.  Applicant’s argument that the claimed subject matter improves electronic devices by generating custom user interfaces is conclusory.  Conclusory statements are not persuasive.  The rejection is maintained.  The additional statement that the displayed data “movement data”, “GPS location data” and “device application data” are the premise that the claimed subject matter is not directed toward abstract concepts under step 2A prong 1 is not persuasive.  Displaying data is insignificant extra solution activity.  Applicant has not provided arguments that the displaying data on an interface is the inventive concept of the invention.  The rejection is maintained.
With respect to step 2A prong 1, and the determination in the previous Office Action analysis that the claimed subject matter is directed toward mental processes and methods of organizing human activity.  Applicant recites the limitations of claim 16 making the conclusory statement based on the recited limitations do not recite fundamental economic practices as insurance policy and mitigate risk do not appear in the claimed limitations.  The examiner respectfully disagrees with the premise of applicant’s argument.  The claimed subject matter recites collecting data, analyzing data, filtering data, determining type of movement, receiving data, querying to retrieve stored data, receiving data, determining location outside of geofenced area, transmitting notification and generating a report of the data analyzed.  The specification makes clear that the purpose of the collecting data, analyzing data and generating a report is to mitigate risk.  Simply removing the terms “insurance policy” or “mitigate risk” to attempt to circumvent the focus of the invention, does not change that the specification states that purpose of the invention is to determine a likelihood of damage of a device and generating outputs based on the determined likelihood to mitigate costs of damage of the device.  Applicant’s argument is not persuasive. 
In the remarks applicant argues, that the claimed subject matter is directed toward an organized arrangement of specific electronic devices.  Applicant recites federal court have held (Core Wireless Licensing SARI v LG Electronics) that use of general-purpose computing devices and a display screen may transform the claimed subject matter into patent eligible subject matter.  Applicant argues that similar to Core Wireless, the claimed subject matter improves the efficiency of using electronic devices.  Applicant states that this is because the claimed subject matter allows user to streamline obtaining and evaluating data, filtering signals (i.e. raw data), identifying signature, analyze data and generate interface to display data.   Applicant does not explain how collecting data, analyzing data and outputting results transforms the claimed subject matter into patent eligible subject matter.  The claimed limitations do not impact any of the functionality or capability of using electronic devices.  The rejection is maintained.
In the remarks applicant argues that the claimed subject matter does not recite processes that the human mind is capable of performing.  Applicant argues that the human mind cannot receive or filter electronic signals.  The human mind cannot receive or process GPS data and cannot communicate with computer devices or decode, filter or process data.  The human mind cannot transmit signals with instructions for monitoring devices nor receive GPS data or transmit notifications or generate user interface displays.  The examiner respectfully disagrees with the premise of applicant’s argument.  The analyzing of frequency electronic signals to determine raw movement of data mimics mental concepts of observation and evaluation.  For example the human mind is capable of observing the sine/cosine waves of electronic signals to determine the frequency of the signals which indicate movement of data.  The filtering of data limitation is based on a threshold amount of movement of a device.  The human mind is capable of filtering data by applying a threshold amount of movement of a device.   For example the human mind is able to determine whether a movement is small or large.  The human mind is capable of observing GPS data and capable of determining whether location data observed is within a geofenced area.  With respect to the argument that the human mind cannot communicate with computer devices or decode or process data, cannot transmit signals with instructions for monitoring devices nor receive GPS data in a computer environment or transmit notifications or generate user interface displays, applicant is arguing the environment that is used to perform the identified abstract idea and not the steps/functions themselves.  Communication of results in a display as the result of processes that can be performed mentally using an interface is not sufficient.  See In re TLI Commc'ns LLC Patent Litig., 823 F.3d 607, 611 (Fed. Cir. 2016); FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1093-94 (Fed. Cir. 2016) The rejection is maintained.   
In the remarks applicant argues that under step 2A prong 2, the claimed subject matter integrates the abstract idea into a practical application based on specific factors.  Applicant argues that the generic devices are specially programmed and used as part of an organized whole to integrate the purported abstract idea into a practical application.  Applicant argues that the claim recites machine elements and functions that cannot be performed by generic devices without specialized programming.  Generic devices must have special programming in order to evaluate movement thresholds nor identify movement signatures.  As such the claimed devices, functions, usages and are specific and integral implementation of machine and manufacture indicating an integration into a practical application.  The examiner respectfully disagrees.  Evaluating movement based on thresholds is nothing more than a conditional action.  In Ubicomm LLC v. Zappos IP, Inc. No. 1-13-cv-01029 (d. Del. Nov. 13, 2013), the court found that conditional actions to be abstract.  Like as found in UbiComm, the filtering function based on threshold conditions simply describes a conditional action that is triggered based on a conditional action.  According to UbiComm, citing policy considerations of Mayo, a conditional action is a basic tool used in many disciplines from medicine to economics.  The court found that if conditional actions should be protected as an abstract idea because patenting conditional actions would impede innovation.  Therefore, the filtering based on threshold condition is abstract.  Furthermore, the specification negates applicant’s argument of special programming and does not support applicant’s argument.  The specification discloses “the one or more program modules and/or databases may be stored by and/or maintained in different memory units of device usage and output determination server 110 and/or by different computer systems or devices that may form and/or otherwise make up the device usage and output determination server 110. In some arrangements, different features or processes performed may be performed by different sets of instructions, such that the processor may execute each desired set of instructions to perform different functions described herein (para 0023)... Memory 142 may include one or more program modules having instructions that when executed by processor(s) 141 cause vehicle data analysis server 140 to perform one or more functions described herein.(para 0036)... Software may be stored within memory 915 and/or storage to provide instructions to processor 903 for enabling device 901 to perform various actions. For example, memory 915 may store software used by the device 901, such as an operating system 917, application programs 919, and an associated internal database 921. The various hardware memory units in memory 915 may include volatile and nonvolatile, removable and non-removable media implemented in any method or technology for storage of information such as computer readable instructions, data structures, program modules or other data. Certain devices/systems within device usage and output determination system may have minimum hardware requirements in order to support sufficient storage capacity, analysis capacity, network communication, etc (113)... Additionally, one or more application programs 919 may be used by the various computing devices 901 within a device usage and output determination system 900 (e.g., device usage and output determination software applications, etc.), including computer executable instructions for receiving and storing device usage data, vehicle data, analyzing data, determining outputs, generating recommendations, generating incentives, and performing other related functions as described herein.(120).  Simply stating that the programming is special does not make it special, when the specification does not support the statement.  The rejection is maintained.
In the remarks applicant argues that the claimed subject matter “effects transformation or reduction of a particular article to a different state or thing”.  The received signals and GPS data are transformed into electronic notifications and custom display using an interface.  The examiner respectfully disagrees.  The transmission of a notification is in response to the result of an analysis not the transformation of signals.  This is also the instant case of the display of summary reports, as the summary reports are the outputted result of an analysis of the data received.  The signals of data received for the analysis are not transformed into summary reports.   The rejection is maintained. 
In the remarks applicant argues that under step 2B, that the previous Office action lacks evidence of conventional processes and makes the conclusory statement that the claimed additional elements of automated analysis of electronic device, device-to-device communications and the generation of summary report displays is unconventional.  Conclusory statements are not persuasive.  With respect to the lack of evidence in the previous Office Action, the examiner points to 14-17 including the specification of the applicant and publications.  The rejection is maintained.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-5, 8-9, 11-12, 15-17 and 21-25 are rejected under 35 U.S.C. § 101 because the instant application is directed to non-patentable subject matter.  Specifically, the claims are directed toward at least one judicial exception without reciting additional elements that amount to significantly more than the judicial exception.  The rationale for this determination is in accordance with the guidelines of USPTO, applies to all statutory categories, and is explained in detail below.
In reference to Claims 1-2, 4-5, and 21-25:
STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a System, as in independent Claim 1 and the dependent claims. Such systems fall under the statutory category of "machine." Therefore, the claims are directed to a statutory eligibility category.
STEP 2A Prong 1. The claimed invention is directed to an abstract idea without significantly more. System claim 1 recites functions to (1) analyze frequency levels of received data (2) filter data based on threshold (3)determine type of movement (4) receive data (5) query server databases (6) receive data (7) determine location status of device, (8) receive additional data (9) determine an updated location (10) transmit notification and (11) generate a report.  The claimed limitations which under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer. That is, other than reciting a system comprising communication interfaces, processing unit, memory storing instruction executable by the processing unit with no positive recitation of performing any functions, nothing in the claim element precludes the step from practically being performed in the mind. 
For example the limitations analyze raw movement data indicating threshold amount of movement of a device, determine location of device, determine location data outside geo-fence data mimics mental processes of observation and analysis.  The limitations receive data mimics mental processes of observation.  The limitation query a database to retrieve data, receive location data mimic a user accessing a library and retrieving data manually/mentally.   The limitation output result is mere communication of result where the data interpretation is perceptible only in the human mind. See In re TLI Commc'ns LLC Patent Litig., 823 F.3d 607, 611 (Fed. Cir. 2016); FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1093-94 (Fed. Cir. 2016).  Furthermore, when considered as a whole the claimed subject matter is directed toward receiving and analyzing data in order to determine the location of a device and the usage of an application which is a concept directed toward commercial activity.  Although the amended claims attempt to circumvent the focus of the invention away for risk mitigation, the specification makes clear that the focus of analyzing the movement of the device is to mitigate risk. These concepts are enumerated in Section I of the 2019 revised patent subject matter eligibility guidance published in the federal register (84 FR 50) on January 7, 2019) is directed toward abstract category of mental processes and methods of organizing human activity.  
STEP 2A Prong 2: The identified judicial exception is not integrated into a practical application because the claims recite a process by a system to (1) analyze frequency levels received- analyzing data common business practice (2) filter data based on threshold-conditional action and common practice in business analysis (3)determine type of movement- analyze data a common business practice  (4) receive data- insignificant extra solution activity (5) query server databases to retrieve data- insignificant extra solution activity (6) receive data- insignificant extra solution activity (7) determine location status of device,- analyze business related data a common business practice  (8) receive additional data – insignificant extra solution activity (9) determine an updated location- updating data- a common business practice (10) transmit notification-insignificant extra solution activity and (11) generate a report.– output result -  -insignificant extra solution activity.   The functions are is recited at a high-level of generality such that it amounts to no more than applying the exception using generic computer components.  Taking the claim elements separately, the operation performed by the system at each step of the process is purely in terms of results desired and devoid of implementation of details.  This is true with respect to the limitations “analyze frequency levels” as the claimed limitations do not provide any technological process to perform the recited functions.  Furthermore, the claim limitations do not tie directly to the claim system any special programming or specific machine to perform and of the claim limitations.  Technology is not integral to the process as the claimed subject matter is so high level that any generic programming could be applied and the functions could be performed by any known technical means in a system environment to apply the abstract idea.   Furthermore, the claimed functions do not provide an operation that could be considered as sufficient to provide a technological implementation or application of/or improvement to this concept (i.e. integrated into a practical application).   
When considered as a combination, the combination of Limitations 1-5 is to filter data based on threshold and determine based on data received/retrieved and analyzed location status of a device– a common business practice.  The combination of limitations 1-5 and 6-9 are directed toward determining location status of a device, receiving application usage data for analysis and continuously updating device data and output the result of the analysis- common business practice.  The combination of limitations 1-9 and 10-11 are directed toward outputting the result of analysis of limitations 1-11.  The combinations of parts is not directed toward any technical process or technological technique or technological solution to a problem rooted in technology but instead in light of the specification to analyze received data to mitigate risk and/or to perform the commercial activity of analyzing movement of the user held device.   In addition, when the claims are taken as a whole, as an ordered combination, the combination of steps does not add “significantly more” by virtue of considering the steps as a whole, as an ordered combination. Although the amended claims attempt to circumvent the focus of the invention away for risk mitigation, the specification makes clear that the focus of analyzing the movement of the device is to mitigate risk.  When considered as a whole the claimed limitations are directed toward a commercial process of analyzing received data on movement of a device, usage of applications executed on the device and to output the result of the analysis in a notification and report.  Analysis of movement of the device and usage of application is directed toward analyzing human activity.  The combination of parts fails to provide additional elements or combination or elements to apply or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  The functions recited in the claims recite the concept of analyzing, receiving, determining, transmitting and displaying is a process directed toward a business practice.      
The integration of elements do not improve upon technology or improve upon computer functionality or capability in how computers carry out one of their basic functions.  The integration of elements do not provide a process that allows computers to perform functions that previously could not be performed. The integration of elements do not provide a process which applies a relationship to apply a new way of using an application.  The instant application, therefore, still appears only to implement the abstract idea to the particular technological environments apply what generic computer functionality in the related arts.  The steps are still a combination made to analyze device movement and application usage data related to human activity and outputting the result and does not provide any of the determined indications of patent eligibility set forth in the 2019 USPTO 101 guidance.   The additional steps only add to those abstract ideas using generic functions, and the claims do not show improved ways of, for example, a particular technical function for performing the abstract idea that imposes meaningful limits upon the abstract idea. Moreover, Examiner was not able to identify any specific technological processes that goes beyond merely confining the abstract idea in a particular technological environment, which, when considered in the ordered combination with the other steps, could have transformed the nature of the abstract idea previously identified.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
STEP 2B; The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to concepts of the abstract idea into a practical application.  The additional elements recited in the claim beyond the abstract idea include a system comprising a communication interface, a processing unit comprising a processor and a memory unit storing executable instructions by the processing unit- –is purely functional and generic. Nearly every computer will include a communication interface, a processing unit comprising a processor and a memory unit storing executable instructions by the processing unit capable of performing the basic functions required by the system claims . . . As a result, none of the hardware recited by the system claims offers a meaningful limitation beyond generally linking the use of the method to a particular technological environment, that is, implementation via computers.  Furthermore, the claim limitations do not specifically tie any the claimed functions to a particular machine or special programming.  Rather the system is claimed as merely the environment in which to perform the abstract idea.  Taking the claim elements separately, the function performed by the computer at each step of the process is purely conventional. All of these computer functions are generic, routine, conventional computer activities that are performed only for their conventional uses. See Elec. Power Grp. v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016). Also see In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1316 (Fed. Cir. 2011) ("Absent a possible narrower construction of the terms “generating”, “transmitting”, “intercepting”, identifying”, “determining”, “replacing” and “routing' ... are functions can be achieved by any general purpose computer without special programming"). None of these activities are used in some unconventional manner nor do any produce some unexpected result.  Applicants do not contend they invented any of these activities. In short, each step does no more than require a generic computer to perform generic computer functions. As to the data operated upon, "even if a process of collecting and analyzing information is 'limited to particular content' or a particular 'source,' that limitation does not make the collection and analysis other than abstract." SAP America, Inc. v. Invest Pic LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018).  Considered as an ordered combination, the computer components of Applicant’s claimed functions add nothing that is not already present when the steps are considered separately. The sequence of data reception-analysis modification-transmission is equally generic and conventional. See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014) (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited as an abstraction), Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d 1372, 1378 (Fed. Cir. 2017) (sequence of data retrieval, analysis, modification, generation, display, and transmission), Two-Way Media Ltd. v. Comcast Cable Communications, LLC, 874 F.3d 1329, 1339 (Fed. Cir. 2017).  The sequence of analyze frequency levels received- receive data - query databases to retrieve data - receive application usage data  - determine location status of device- receive additional data  - transmit notification- - generate a report is not to perform a unique unconventional technical process but rather to perform the abstract idea identified. The ordering of the steps is therefore ordinary and conventional. The analysis conclude that the claims do not provide an inventive concept because the additional elements recited in the claims do not provide significantly more than the recited judicial exception.
According to 2106.05 well-understood and routine processes to perform the abstract idea is not sufficient to transform the claim into patent eligibility.  As evidence the examiner provides:
Specification para 0022 “FIG. 1 depicts an environment 100 including illustrative servers, computing devices, and the like, for performing various device usage and output determination functions, including, for instance, determining an output based on received sensor and other data, generating one or more recommendations, generating one or more rewards and/or incentives, and the like, according to one or more aspects described herein”. The specification makes clear that the system is not particular but rather generic (see para 0019 “Any suitable computer readable storage media may be utilized’; para 0022-0027, para 0112 “The computing device 901, along with one or more additional devices (e.g., terminals 950 and 951, security and integration hardware 960) may correspond to any of multiple systems or devices’, para 0113 “The various hardware memory units in memory 915 may include volatile and nonvolatile, removable and non-removable media implemented in any method or technology for storage of information”; para 0114-0115) as the specification discloses any of a plurality of computer components that could be used as alternative computer elements to implement the claimed invention.
MEMORY DATA BACKUP DEVICE FOR PORTABLE ELECTRONIC
EQUIPMENT AND DEVICE FOR THE SAME Publication number:
JP20013371281 (A) Publication date: 2001-11-30 Inventor(s}: LERSH DARREN L
Applicant(s) MITSUBISHE ELECTRIC RES LAB: Submitted in [PTO form] 892 dated
M4/19/2018 Published in 2001

Method and apparatus for automatically backing up data, Inventor: Xu, Huashui STB129
Shenzhen (CN) Published 2013; Submitted in the [PTO] 892 dated 04/19/2016

WO 2010/003706 A1 by Kinghult published 2010 submitted in [PTO form]; US Patent No. 8,655,307 B1 by Walker et al is cited for teaching “The context ontology includes a hierarchical arrangement of contexts. A context describes the conditions under which device usage, non-usage, or both occur. The conditions can include time, date, location, speed (e.g., tracking the movement of the device), and other factors (e.g., altitude, or temperature)”. Col 11 lines 44-50; EP 2407219 A1 by Lee and WO 02093272 A1 by Vock et al are cited for teach Fitness monitoring applications; US Pub. No. 2011/0119371 A1 by Toshima et al and US Patent No. 7890569 B1 by Stahl are cited for teaching “analysis of historical application usage data”
see also OIF Techs., 788 F 3dat 1362-63 and Electric Power Group, LLCAlstom SA, 830 F.3d 1350,1954 (Fed. Cir. 2016)

The instant application, therefore, still appears to only implement the abstract ideas to the particular technological environments using what is generic components and functions in the related arts.  The claim is not patent eligible.
The remaining dependent claims—which impose additional limitations—also fail to claim patent-eligible subject matter because the limitations cannot be considered statutory. In reference to claims 2, 4-5, 8 and 21-25 these dependent claim have also been reviewed with the same analysis as independent claim 1.  Dependent claim 2 is directed toward applying filter to raw data to remove data – mere data manipulation.  Dependent claim 4 is directed toward determining type of movement of the device – analyzing data a common business practice.  Dependent claim 5 is directed toward analyze signals received to determine mobile device within protective case- analyzing risk related data a common business practice.  Dependent claim 8 is directed toward limiting the sensors that provide movement data associated with a vehicle and signal indicate vehicle performance- well known technology.  Dependent claim 21 is analyzing each application to determine category of application- directed toward a common business practice.  Dependent claim 22 is directed toward generating a recommendation, transmit recommendation, display recommendation in report, receive additional data and analyze additional data- a common business practice.  Dependent claim 23 is directed toward identifying a user and associating report based on identified user- a common business practice.  Dependent claim 24 is directed toward uninstall an application-well known technology.  Dependent claim 25 is directed toward receive data and generate and display notification-insignificant extra solution activity of receiving and outputting data.  The dependent claim(s) have been examined individually and in combination with the preceding claims, however they do not cure the deficiencies of claim 1. Where all claims are directed to the same abstract idea, “addressing each claim of the asserted patents [is] unnecessary.” Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat 7 Ass ’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014). If applicant believes the dependent claims 2, 4-5, 8 and 21-25 are directed towards patent eligible subject matter, they are invited to point out the specific limitations in the claim that are directed towards patent eligible subject matter.
In reference to Claim 9, 11-12 and 15:
STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a server, as in independent Claim 9 and the dependent claims. Such systems fall under the statutory category of "machine." Therefore, the claims are directed to a statutory eligibility category.
STEP 2A Prong 1. Server claim 9 functions corresponds to the functions of system claim 1.  Therefore, claim 9 has been analyzed and rejected as being directed toward an abstract idea of the categories of concepts directed toward mental processes and methods of organizing human activity previously discussed with respect to claim 1.
STEP 2A Prong 2: Server claim 9 functions corresponds to the functions of system claim 1..  Therefore, claim 9 has been analyzed and rejected as failing to provide limitations that are indicative of integration into a practical application, as previously discussed with respect to claim 1.
STEP 2B; The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to concepts of the abstract idea into a practical application.   The additional elements beyond the abstract idea include a server comprising a communication interface, a processor and at least one memory storing executable instructions by the processing unit capable of performing the basic c functions required by the server claims –is purely functional and generic. Nearly every computer server for implementing a process will include a “processor”, “communication interface” and “memory storing instructions” capable of performing the basic functions claimed - As a result, none of the hardware recited by the server claims offers a meaningful limitation beyond generally linking the use of the method to a particular technological environment, that is, implementation via computers.  Server claim 9 functions corresponds to system functions of claim 1.  Therefore, claim 9 has been analyzed and rejected as failing to provide additional elements that amount to an inventive concept –i.e. significantly more than the recited judicial exception.  Furthermore, as previously discussed with respect to claim 1, the limitations when considered individually, as a combination of parts or as a whole fail to provide any indication that the elements recited are unconventional or otherwise more than what is well understood, conventional, routine activity in the field.  
The remaining dependent claims—which impose additional limitations—also fail to claim patent-eligible subject matter because the limitations cannot be considered statutory. In reference to claims 11-12 and 15 these dependent claim have also been reviewed with the same analysis as independent claim 9.  Dependent claim 11 is directed toward determining type of movement of the device –-a common business practice.  Dependent claim 12 is directed toward analyze signals received to determine mobile device within protective case- analyzing risk related data a common business practice.  Dependent claim 15 is directed toward limiting the sensors that provide movement data associated with a vehicle and signal indicate vehicle performance- well known technology.  The dependent claim(s) have been examined individually and in combination with the preceding claims, however they do not cure the deficiencies of claim 9. Where all claims are directed to the same abstract idea, “addressing each claim of the asserted patents [is] unnecessary.” Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat 7 Ass ’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014). If applicant believes the dependent claims 11-12 and 15 are directed towards patent eligible subject matter, they are invited to point out the specific limitations in the claim that are directed towards patent eligible subject matter.
In reference to Claims 16-17:
STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a method, as in independent Claim 16 and the dependent claims. Such methods fall under the statutory category of "process." Therefore, the claims are directed to a statutory eligibility category.
STEP 2A Prong 1. Method claim 16 steps corresponds to the functions of system claim 1.  Therefore, claim 16 has been analyzed and rejected as being directed toward an abstract idea of the categories of concepts directed toward mental processes and methods of organizing human activity previously discussed with respect to claim 1.
STEP 2A Prong 2: Method claim 16 steps corresponds to the functions of system claim 1..  Therefore, claim 16 has been analyzed and rejected as failing to provide limitations that are indicative of integration into a practical application, as previously discussed with respect to claim 1.
STEP 2B; The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to concepts of the abstract idea into a practical application.   The additional elements beyond the abstract idea include a communication interface, output server communicating over a communication network, a usage device–is purely functional and generic. The “analyzing”, “receiving”, “querying”, “receiving”, “determining” performed  “by the ...server” is merely applying the technology to perform the abstract idea.  Server claim 15 steps corresponds to system functions of claim 1.  Therefore, claim 15 has been analyzed and rejected as failing to provide additional elements that amount to an inventive concept –i.e. significantly more than the recited judicial exception.  Furthermore, as previously discussed with respect to claim 1, the limitations when considered individually, as a combination of parts or as a whole fail to provide any indication that the elements recited are unconventional or otherwise more than what is well understood, conventional, routine activity in the field.  
The remaining dependent claims—which impose additional limitations—also fail to claim patent-eligible subject matter because the limitations cannot be considered statutory. In reference to claim 16 this dependent claim have also been reviewed with the same analysis as independent claim 15.  Dependent claim 16 is directed toward applying a filter to remove data–well known technology and a common business practice.  The dependent claim(s) have been examined individually and in combination with the preceding claims, however they do not cure the deficiencies of claim 15. Where all claims are directed to the same abstract idea, “addressing each claim of the asserted patents [is] unnecessary.” Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat 7 Ass ’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014). If applicant believes the dependent claim 16 is directed towards patent eligible subject matter, they are invited to point out the specific limitations in the claim that are directed towards patent eligible subject matter.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY M GREGG whose telephone number is (571)270-5050. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTINE BEHNCKE can be reached on (571)272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARY M GREGG/Examiner, Art Unit 3697